IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40772

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 307
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 6, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JAMES HIRAM KOUNTZ,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Charles W. Hosack, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of four years, for aggravated battery with use of a deadly
       weapon during the commission of a crime and a persistent violator sentencing
       enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       James Hiram Kountz was convicted of aggravated battery with use of a deadly weapon
during the commission of a crime and a persistent violator sentencing enhancement, Idaho Code
§ 18-907.    The district court sentenced Kountz to a unified term of twenty years, with a
minimum period of confinement of four years. Kountz appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kountz’s judgment of conviction and sentence are affirmed.




                                                   2